 

Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4922 Filed 12/17/20 Page 1 of 10
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF MICHIGAN

\0

Jimmy McWherter Case No.
Petitioner 15-20004
V.

United States of America

Respondent

EMERGENCY MOTION FOR IMMEDIATE RULING

 

ON PENDING MOTION DUE TO SEVERE QUTBREAK OF COVID-19

 

Petitioner has a pending motion before this court in regards to
compassionate release or reassignment of custody from the Camp at
Loretto to home detention for the balance of his sentence. Prior
to this week, there have been only a handful of active cases in
the Low (approximately 100 yards from the camp) and no active

Cases at the camp. That has changed dramatically.

As of this writing, the FCI and the satellite camp (FPC Loretto)
are locked down. The medical staff doing the testing in the
satellite camp stated that there were over 300 confirmed cases in
the FCI and that when the latest round of testing is returned she
expected that number to increase significantly. In the satellite

camp, rapid testing and the three day testing were

 
Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4923 Filed 12/17/20 Page 2 of 10

completed on the same day, Wednesday November 24, (the day before
Thanksgiving). One inmate tested positive. However, the medical
staff did not inform that inmate (Puebela) nor did they isolate
him from the rest of the camp. Instead, the medical staff left
that inmate in the general population of the camp, until Monday,
November 30th, after the Thanksgiving holidays. The medical staff
at Loretto had over seven months to prepare for an inmate at the

Satellite camp contracting COVID-19 and they did nothing.

On Monday, November 30th, for the first time they did something.
They divided the dorm in half, placing plastic between the tuo
sections of the dorm and placed the infected inmate and three
inmates who sleep around him in quarantine. The rest of the camp
was compacted into one half of the dorm. 42 inmates sleeping 3
feet apart, each with a bunkmate. The total square footage for 42
men, 1,600. (See floor plan exhibit 1). The camp inmate population
is compressed into less than 20% of the space normally available
to them. Inmates cannot even go outside. This is exactly the
opposite of CDC guidelines in regards to social distancing. Twenty
four/seven, inmates are within four feet of numerous other
inmates. Social distancing is impossible. On Thursday, December 2
(8 days after his initial positive test) the BOP staff moved
Puebela back over to the side with the other 42 inmates. The
medical staff at Loretto is playing Russian roulette with inmate's
lives, some of whom have serious medical conditions which, per the
CDC guidelines make contracting COVID for them, a likely death

sentence.

 
Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4924 Filed 12/17/20 Page 3 of 10

Should the Camp be able ta dodge this current bullet of COVID
infection there is no doubt that there will be additional
infection at the camp in the near future. COVID-19 is rampant
throughout this county (Cambria) so staff is constantly exposed to
COVID. Puebela's staff supervisor contracted COVID, thus, common
sense would say that Puebela contracted it from the staff member.
As of this writing, dozens of staff members have tested positive
for COVID. There are six units in the Low, all of which currently
have active COVID-19 cases. In each unit, one guard is assigned.
There are numerous counts throughout the day. BOP regulations
state that two guards must count. Sa, a compound officer is used
to do those counts. The compound officer goes to every single unit
in the Low and then to the camp unit during this count. Sa
numerous times each day, a compound officer is potentially
bringing COVID from the Low to the camp. Twice a day, medical
staff come from the Low to the camp to administer medications
(pill line). These medical staff are in direct contact with the
most infected inmates in the Low. Commissary, food and other items
are transferred from the Low to inmates at the Camp. Therefore, it

is only a matter of time before COVID again comes to the camp.

There has been widespread reporting of the BOP under reporting the
number af positive COVID-19 cases. This is true of F.C.I. Loretta
as well. If this Court will review the BOP website for the number
of active cases and will review the Cambria County Health
Department web site for active cases in F.C.1I. Loretto it will

3

 

 
 

 

Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4925 Filed 12/17/20 Page 4 of 10

most likely find two different numbers of active cases. This has

been the standard policy for F.C.1. Loretto throughout the

pandemic.

These outbreaks and the inability of prison staff to handle them
is not limited to Loretto. This problem is in every prison in the
United States. Science Magazine a highly respected journal
released a report July 19, 2020, stating in part. "prisoners were
5.5 more likely to be diagnosed with the novel coranavirus than
members of the general public" (See complete article exhibit two).
The Wall Street Journal on 11/28/2020 stated, "The coronavirus has
continued to spread widely in detention facilities, despite
officials taking a host of measures to contain it." (See full

article exhibit three).

For all of the above reasons, Petitioner humbly asks that this

court rule immediately on his motion.

    
  
   

fully mitted;

“Vr dcrectional Institution

P.O. Bax 1000

F,

Cresson PA 16630

Certificate of service

Petitioner hereby certifies that he has mailed this motion to the
 

Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4926 Filed 12/17/20 Page 5 of 10

clerk of courts for electronic filing and that the Government will

be notified electronically.

mitted;

 
Case 5:15-cr-20040-JEL-EAS-EGF-No--281 -Pagelp-4927- Fited 12/17/20

Page 6 of 10 0 -
Ly"

 

nl

 

 

| , 7e AN

jo

| Q |
~ |

|

| E 3° 9" BETWEEN BUNKS

EACH INMATE HAS 13 s¢
OF LIVING SPACE

 

 

AN
OD

 

 

 

 

 

 

 

 

 

SS

 

 

 

 

 

 

é

x oy |
S | | |

W —y; Di

0 a LBUNKS |
ot

of

Ly a

qQ) |

[O5"
5

 

 

r

 

 

 

COMMONSPA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

CREDITS: (GRAPHIC) C. MATACIC/SCIENCE; (DATA) UCLA LAW COVIO-19 BEHIND BARS DATA PROJECT: (IMAGE) ESA/SOLAR ORBITER/EUI TEAM/CSL/IAS/MPS/PMOO/WRC/ROB/UCL/MSSL.

Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4928 Filed 12/17/20 Page 7 of 10

«Coronavirus spikes in-prisons~

PUBLIC HEALTH | As COVID-19 cases soar
in vulnerable communities across the United
States, another group is seeing its numbers
spike: inmates in state and federal pris-

ons. A new study, using testing data from
the US. Centers for Disease Control and
Prevention, the Federal Bureau of Prisons,
and state departments of corrections, found
that—from 31 March to 6 June—prisoners
were 5.5 times more likely to be diagnosed
with the novel coronavirus than members of
the general public, with cumulative infec-
tion rates of 3251 per 100,000 and 587 per
100,000, respectively (see chart, right). The

study, published 8 July in JAMA, also found ©

a higher rate of COVID-19 related deaths
among U.S. prisoners—39 deaths per 100,000
compared with 29 deaths per 100,000 in the
general public. Because prisoners tend to be
younger, researchers say, the gap in deaths is
lower than the gap in infections.

Big bucks for antibiotics

BIOMEDICINE | Some of the world’s largest
pharmaceutical companies have jointly

set up a $1 billion fund to help struggling
biotech startups develop ways to combat the
growing problem of antimicrobial resistance.
The AMR Action Fund, which seeks to create
two to four new antibiotics by the year 2030,
was unveiled last week by giants such as
Roche and Merck in partnership with the
World Health Organization, Although the
world is in dire need of new antibiotics,

it has been hard to get investors to fund
corporate efforts to find or synthesize them.
That’s because new antibiotics are generally
reserved for resistant infections—and are
given for short courses—making them less
profitable than other drugs.

First full-sequencing success

GENETICS | Even the most fully sequenced
human genome is riddled with gaps, often
because. long stretches of repetitive DNA
befuddle sequencing machines. By using
diverse methods to sequence and arrange
that DNA in the right order, researchers

have closed all 29 gaps in the X chromosome
sequence. That chromosome is now the first
to have end-to-end, or telomere-to-telomere,
coverage, an important and long-sought step
toward pinning down the genetic basis of
disease. “It was hard,” says project coordi-
nator Karen Miga from the University of
California, Santa Cruz. Other chromosomes
will soon follow, though a few will have to
await technological advances, she and her
team report this week in Nature. Next up for
full sequencing: chromosomes eight and six.

SCIENCE sciencemag.org

 

<4 Too close for comfort

Crowding, high rates of chronic health conditions,
and limited access to personal protective equipment
are likely contributors to cumulative infection rates
in U.S. prisoners that are 5.5 times higher than in the
general U.S. population.

3500 COVID-19 infections/100,000 (cumulativey ——

3000 £

fi—
® US. population
2500 ® U.S. prison population

  
 

 

 

 

 

 

2000
1500 Sf,
1000 7
500 <<
Z.
0 =
April May dune

Ice-measuring satellites align

GLACIOLOGY | The European Space Agency
was set this week to raise the orbit of its
aging ice measuring satellite, CryoSat-2, by
nearly 1 kilometer to align it with NASA’s
ICESat-2 mission. Combining the satellites’
data will offer unprecedented insight into
the thickness—and vulnerability—of sea

ice at the poles. CryoSat-2 uses reflected

 

radar, which penetrates through snow

to the ice beneath, whereas the newer
ICESat-2, launched in 2018, uses reflected
lasers that bounce off the top of the snow.
CryoSat-2’s raised orbit will allow the
Spacecraft to measure the same polar ice
as ICESat-2 every 1.5 days. That will be
especially useful in the Antarctic, where
sea ice may be blanketed in a confound-
ing layer of snow up to 2 meters high.
The maneuver was set to begin on 16 July,
and will be completed prior to the annual
Arctic sea ice minimum in September.

Red alga imperils Hawaii’s reefs.

BIODIVERSITY | A mysterious red alga is
rapidly spreading on coral reefs near the
northwestern islands of Hawaii, blocking
sunlight and smothering marine life below.
Scientists first observed the alga—which
they propose is a new species—in 2016

in the Pearl and Hermes Atoll, an unin-
habited area more than 2000 kilometers -
northwest of Honolulu. Three years later,
they discovered that thick, matlike layers
of the seaweed had covered large expanses
of the atoll, killing corals and other algae.
The new alga, which they have named
Chondria tumulosa, does not appear to

ele decree tata nave state STAM Vala meg’) European Space

"Agency's Sun-bound Solar Orbiter released its vse photos this week, close-ups
Rig RRO cim-ltages eNicltMOMbe lems crit] tiny eruptions that mission
‘scientists are calling “campfires.” The flares, barely visible as bright specks in this
image, are just-400 kilometers across—the smallest solar features ever seen in the
extreme ultraviolet. Formed when magnetic field lines reconnect in bursts of energy,
the flares could explain why the corona is so much hotter than the Sun's surface.

EXHIBIT 2

 

 

JULY 2020 + VOL 369 ISSUE 6501 231
By: TaLaL ANsari

 

Eight months into the coro-
navirus pandemic, prisons
across the country are still
grapplin with how b

overcrowding,
health it
tors and adop'

from the U.S. Centers for Dis-
ease Control and: Prevention
such as: mask-wearing ‘for in-
mates and staff =

The number of infections
inside the nation’s state and
federal ‘prison systems has
varied “over the past six
months, largely mirroring the
nationwide. spread. Between
April and June, prisons re-
corded an average of 17,700
new. cases a month. That
climbed to more than: 30,000
new infections a month in July
and August, before dipping
slightly in September to
25,031, and 26,290 in October,
according to the Covid Prison

Project, a group made up of
interdisciplinary public-health
Scientists from universities
around the country tracking
the virus’s spread in corree-
tional facilities,

Through mid-November, the
US. prison system has already
recorded more than 20,000
cases, putting it on’ track for
the highest number of
monthly cases since the pan-
demic began. Reporting stan-
dards vary among institutions
and localities, meaning the ex-
act number of infections could
be higher. Hot EES es

Health experts worry that
Covid-19, combined’ ‘with flu
season, could soon overwhelm
prison health resources.”

“Prisons are going to con-

timually be tested, with multi-
ple Covid introductions, until
we get this thing under con-
trol,” said Zinzi Bailey, a social
epidemiologist at the Univer-
sity of Miami’s Miller School
of Medicine, “

of ; AS

    

nings’‘among visi- & 4 oe |
San Quentin State Prison had a severe outbreak over the summer.

Case 5:15-cr-20040-JEL-EAS ECF No. 281, PagelD.4929 Filed 12/17/20
Prisons Continue to
With Containing Coronavirus

*

 
  
   
 

AL

in U.S. prisons
30,000...

20,000

10,000

Source: Covid Prison Project

Limiting those introduc-
tions, or the ways in which a
virus enters an enclosed envi-
ronment like’a prison; is’a fo-
cus for prison officials, Court
documents show the transfer
of 121 inmates may have been

to blame for a severe outbreak -

over.the summer in Califor-
nia’s San Quentin State Prison
in which approximately.75% of
inmates caught the virus.
The California Department
of Corrections and Rehabilita-

tion in August mandated that .-

-all prisoners transferred be-

_ tween institutions complete a

‘Quarantine. Some . prisons
.without cases are conducting
“random testing of inmates and

» “Mandatory testing of all staff
_ every two weeks, At facilities

with increasing cases, staff is

“tested weekly and movement

‘between housing units is lim-
ited as much as possible,

A recent outbreak at the
Utah State Prison in Draper is
believed to have been caused

 

~ by a visiting medical profes-

 
  
  

. Of sending everybody home,”
| said Mike Haddon, executive

“ and-elderly of sickly inmates

 

have contracted the virus

  

Page 8 of 10

a

Struggle

  
 
 

 

rr

sional, according to’a prison
official.
“We don’t have the option

director of the Utah Depart-
ment of Corrections.

Early in the pandemic, to
reduce risk, some prison sys-
tems sent low-level offenders

home, -
California released. more_
than 21,000 people, resulting
in the lowest: prison’ popula-
tion in decades, said Spokes-.
woman Dana Simas.

Even with mitigation mea-
sures “in place, “more than
212,000 inmates in the U.S.

since the pandemic began, ac-
cording to the Covid Prison
Project, which compiles data
from prison systems in all. 50
States ‘and Puerto: Rico, the
Federal Bureau of Prisons.and
U.S, Immigration and Customs
Enforcement, along with a
number of jails. -

Inmates have been infected
at a rate that is more than
four times that of the general
population, data fromthe
Covid Prison Project show,

Despite that, the case-fatal-
ity ratio, or the percentage of
coronavirus cases that are fa-
tal, is lower among inmates
than:the broader population. A
total of 1,491 inmates have
died since the start of the pan-
demic, which puts the case-fa-
tality rate at about-0.7%. That
figure is at 2.1% for the U.S. as
a whole, —

i

 

  
ae ee

3351518-039°9
Jimmy Mewherler
Fed ID #51518-039 ©
Federal Correctional Institution

a P.O. Box 1000

Cresson, PA 18830"
United States

 

 

 

       
      

  
  

i

 

ch

  

ECEIVE

JAN 07 2021

CLERK'S OFFICE
U.S. DISTRICT COURT

armen -
51518-0392

Us District Court
(Docketing)

231 W Lafayette BLVD
Attenion Clerks Office
Detroit, MI 48226
United States

pes
be
5k nae
boo

24 6
| key

 

A. FOREVER / USA

 

FOREVER / USA 4d FOREVER / USA

 
Case 5:15-cr-20040- >-JEL- EAS ECF No. 281, PagelD.4931 Filed 12/17/20
mom wv 0 HAT '

Federal Correctional insti

Oe Pa 16690
se es trough spec
eer Proce yO. The letter

Hating pe
nelther i or spe cted. ifthe writer
esas a quest a questi ae noe problem over which this facility

cee yet sbi wish to retum the material for

   

       

es
poate

    

ROLE OS ere!

loses
mation or clarification. ff the wrlter enc

ores wence for forwarding to another addressee,
i return the enclosure tone above address.”

Dare:

 

miftitine >, COPY Yleq

Page 10 of 10 ;

 
